             Case 8:18-cv-02185-PX Document 55 Filed 08/16/21 Page 1 of 10



                               IN THE UNITED STATES DISTRICT
                                 COURT FOR THE DISTRICT OF
                                         MARYLAND

 PATRICK MAIETTA,                                         *

 Petitioner.                                              *

 v.                                                       *             Civil No. PX-18-2185

 DENISE GELSINGER, Warden, 1                              *

 Respondent.                                              *

                                      MEMORANDUM OPINION


        Patrick Maietta filed this Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. §

2254, collaterally attacking his 2013 conviction for sexual abuse of a minor. ECF No. 1.

Initially Respondent contended that the Petition was untimely because Maietta’s state court

motion for modification of sentence, filed pursuant to Maryland Rule 4-345, did not toll the

one-year limitations period applicable to federal habeas petitions. ECF No. 8, pp. 23-24.

This Court concluded, however, that in light of the Fourth Circuit decision, Mitchell v.

Green, 922 F. 3d 187, 198 (4th Circ. 2019), the Petition was timely. Accordingly, the Court

directed Respondents to address the merits of the Petition, which they have done. ECF No.

34. Maietta has also replied. ECF Nos. 36, 38, and 54. The Petition is ready for resolution

and no hearing is necessary. See Loc. R. 105.6; see also Rule 8(a), Rules Governing Section

2254 Cases in the United States District Courts; Fisher v. Lee, 215 F.3d 438, 455 (4th Cir. 2000).

For the following reasons, the Court denies the Petition and declines to issue a certificate of

appealability. 2


        1
          The Clerk shall amend the docket to reflect the correct name of Respondent.
        2
          Maietta has also renewed his request for appointed counsel (ECF No. 50), and to “Waive Court Copy
Fee” (ECF No. 51), and separately requested a copy of his supplemental response at ECF No. 36. ECF No. 52. The
Court again denies the motion for court appointed counsel, and likewise denies his request to have an unidentified
                                                         1
             Case 8:18-cv-02185-PX Document 55 Filed 08/16/21 Page 2 of 10



I.        Background

         On February 20, 2013, Maietta was charged with two counts of sexual abuse of a minor.

ECF No. 8-1, p. 24. During a hearing on August 22, 2013, Maietta entered an Alford3 plea to Count

2 of the indictment, sexual abuse of a minor. ECF No. 8-1, p. 19. On the same day, the Circuit

Court sentenced Maietta to 20 years incarceration with all but 12 years suspended. He was

credited with time served and given three years supervised release. Id. He did not file an

application for leave to appeal his conviction or sentence. See generally ECF No. 8-1, pp. 7-24

(Case Summary for State v. Maietta, Circuit Court for Washington County, Case No. 21-K-13-

048385).

         On October 22, 2013, Maietta filed a Motion for Modification of Sentence pursuant to

Maryland Rule 4-345(e). ECF No. 8-1, pp. 17, 25-26. The motion was held sub curia and

ultimately denied on August 14, 2018. ECF No. 8-1, pp. 8, 17, 27, 356.

         While the Motion for Modification was pending Maietta filed a state petition for

postconviction relief which he later amended.                  ECF No. 8-1, pp. 16, 17, 28-85.                In the

postconviction petition, Maietta alleged that his Alford plea was improper, that he received

ineffective assistance of counsel, and that the prosecutor committed misconduct. Id. Maietta

represented himself at the postconviction hearings which were held on May 25, November 10,

and December 21, 2016. ECF No. 8-1, pp. 11-14. On March 6, 2017, the Circuit Court denied

postconviction relief. ECF No. 8-1, pp. 11, 127-140.

         On March 23, 2017, Maietta filed a “Notice of Appeal” regarding the denial of

postconviction relief. The pleading simply stated, “Patrick Allen Maietta notes an appeal of the



“90 plus page document copied and mailed to him” because he has failed to demonstrate a particularized need for
any of the requested documents. Jones v. Superintendent, Va. State Farm, 460 F.2d 150, 152-53 (4th Cir. 1972).
        3
          See North Carolina v. Alford, 400 U.S. 25 (1970) (holding it is constitutionally permissible for a defendant
to knowingly and voluntarily plead guilty while maintaining his innocence).
                                                           2
           Case 8:18-cv-02185-PX Document 55 Filed 08/16/21 Page 3 of 10



denial of post conviction relief in the above captioned case to the Court of Special Appeals.” ECF

No. 8-1, p. 141. The Circuit Court docketed the notice as an “Application for Leave to Appeal.”

ECF No. 8-1, pp. 11, 141.

       On the same day, Maietta also filed an Application for Leave to Appeal the Denial of Post-

Conviction Relief in the Court of Special Appeals on court-approved self-help forms. ECF No.

8-1, pp. 143-171. The Clerk for the Court of Special Appeals returned the Application to Maietta

with a letter advising him that he must file the Application in Circuit Court within specified time

limits. ECF No. 8-1, p. 142. Maietta refiled the Application on April 11, 2017 in the Circuit

Court. ECF No. 8-1, p. 10.

       The Application was ultimately docketed in the Court of Special Appeals on July 6, 2017,

and then dismissed pursuant to Maryland Rule 8-602(a)(1) as untimely filed. ECF No. 8-1, pp.

174-75. The Court of Special Appeals explained that the Circuit Court had denied the Petition

for Post-Conviction Relief on March 6, 2017, and by the time the Application was refiled on April

11, the deadline for doing so had passed. ECF No. 8-1, p. 174. The Court explained that filing

by the Application deadline “is jurisdictional” and that the original “Notice of Appeal” was not

sufficient because it did not include “a concise statement of the reasons why the judgment should

be reversed or modified’ [or] ‘specify the errors allegedly committed by the lower court’” as

required under Maryland law. ECF No. 8-1, pp. 174 & n. 1.

       Maietta moved for reconsideration, arguing that the Application was timely in that Maietta

mailed it on April 4, 2017. ECF No 8-1, p. 181. The Court of Special Appeals denied the motion

on August 2, 2017 and the mandate issued on August 7, 2017. ECF No. 8-1, pp.176-82, 183-84.

On September 1, 2017, Maietta next filed in the Circuit Court a “Request for Re-Date and Re-

File of Post Conviction Opinion and Order (ECF No. 8-1, pp. 9-10, 221-27), which was denied

on September 19, 2017. Id., p. 239.

                                                  3
           Case 8:18-cv-02185-PX Document 55 Filed 08/16/21 Page 4 of 10



       On September 14, 2017, Maietta requested permission to file a belated petition for

certiorari in the Court of Appeals of Maryland seeking review of the Court of Special Appeals’

dismissal of his appeal. ECF No. 8-1, pp. 229-44. The request was docketed as a petition for

certiorari, and Maietta was directed to file a supplement. Id., p. 228. Maietta filed the supplement

on October 10, 2017 (id., pp. 247-76) and on October 20, 2017, the Court of Appeals dismissed

the petition “on the grounds of lateness.” Id., p. 277.

       Maietta next turned to this Court. He filed his claim by letter pleading which he

supplemented on October 19, 2018. ECF Nos. 1, 2, 3, and 3-2. Collectively he asserts four

claims. First, Maietta maintains that he had been subject to unconstitutional searches, in violation

of the Fourth Amendment to the United States Constitution. ECF No. 3, p. 9. He also claims that

because he had been charged by complaint and not indictment, the state violated his Fifth

Amendment due process rights. ECF No. 5, pp. 9, 12 and ECF No. 3-2, pp. 11-12, 23-24.

Second, Maietta contends that his trial attorney provided constitutionally ineffective assistance

because he failed to investigate or obtain exculpatory evidence and coerced Maietta into

accepting a plea “based on falsified subtle threats, improper inducements, and an inappropriate

promise not made known to the court[.]” ECF No. 3, pp. 9, 12-13; ECF No. 3-2, pp. 13-17, 24-

29. Third, Maietta alleges that his Alford plea was “involuntary” or “defective” because it was

induced by his attorney’s alleged improper conduct. Maietta further claims that his plea had

been unconstitutionally obtained because he had been promised that the father of the accuser

would “‘drop’ the West Virginia pressing of charges if Petitioner accepted the Maryland plea

deal.” ECF No. 3, pp. 9, 13-14; ECF No. 3-2, pp. 17-18, 29-30.

       Fourth and finally, Maietta argued that the Circuit Court’s acceptance of his plea was

“invalid” and “unlawful” because the court had not required the State to demonstrate a “strong

factual basis” for the plea and did not obtain from Maietta “an acknowledgement or admission

                                                  4
           Case 8:18-cv-02185-PX Document 55 Filed 08/16/21 Page 5 of 10



of facts, factual basis, State’s evidence of ‘sufficient state’s evidence to convict[.]’” ECF No.

3, pp. 9, 14 (alteration in capitalization). Maietta alleges that these errors violated “Maryland

and federal court procedure” as well as his right to due process. ECF No. 3, p. 14; ECF No. 3-

2, pp. 18-19, 32-37, 39.

       For the reasons discussed below, each of Marietta’s claims are procedurally defaulted.

II.     Analysis

        Before a federal court may consider claims raised in a federal habeas petition, the

 petitioner must first present the claims to the highest state court with jurisdiction to hear it;

 the petitioner must raise the claim at every stage of the state proceeding whether it be through

 post-conviction or on direct appeal. See Coleman v. Thompson, 501 U.S. 722, 749-50 (1991)

 (failure to note timely appeal); Murray v. Carrier, 477 U.S. 478, 489-91 (1986) (failure to

 raise claim on direct appeal); Murch v. Mottram, 409 U.S. 41, 46 (1972) (failure to raise claim

 in post-conviction petition); Bradley v. Davis, 551 F. Supp. 479, 481 (D. Md. 1982) (failure

 to seek leave to appeal denial of post -conviction relief). Failure to raise the claims at every

 stage of the applicable state proceedings results in a procedural default of the claim, foreclosing

 federal habeas relief. Mickens v. Taylor, 240 F.3d 348, 356 (4th Cir. 2001); Breard v. Pruett,

 134 F.3d 615, 619 (4th Cir. 1998).

       A procedural default also may occur where a state court declines “to consider the merits

[of a claim] on the basis of an adequate and independent state procedural rule.” Yeatts v.

Angelone, 166 F.3d 255, 260 (4th Cir. 1999); see also Gray v. Zook, 806 F.3d 783, 798 (4th Cir.

2015) (“When a petitioner fails to comply with state procedural rules and a state court dismisses

a claim on those grounds, the claim is procedurally defaulted.”). As the United States Court of

Appeals for the Fourth Circuit has explained , “if a state court clearly and expressly bases its

dismissal of a habeas petitioner’s claim on a state procedural rule, and that procedural rule

                                                  5
           Case 8:18-cv-02185-PX Document 55 Filed 08/16/21 Page 6 of 10



provides an independent and adequate ground for the dismissal, the habeas petitioner has

procedurally defaulted his federal habeas claim.” Breard, 134 F.3d at 619 (4th Cir. 1998),

citing Coleman, 501 U.S. at 731-32. Under Maryland law, “an allegation of error is waived when

a petitioner could have made, but intelligently and knowingly failed to make the allegation . . . in a

prior [post-conviction] petition.” Md. Code Ann., Crim. Proc. § 7-106(b). A rebuttable presumption

exists that this waiver was knowing and intelligent. Id. at § 7-106(b)(2).

        Even if a claim is procedurally defaulted, the Court may still reach the claim if the

petitioner satisfies the “cause and prejudice” standard, or shows that failure to review the claim

will result in a fundamental miscarriage of justice. Gray, 806 F.3d at 798. Under the “cause and

prejudice” standard, the petitioner must show: (1) cause for not raising the claim of error; and

(2) actual prejudice from the alleged error. Bousley, 523 U.S. at 622; see also Dretke, 541 U.S.

at 393; Reed, 512 U.S. at 354; Frady, 456 U.S. at 167-68. “Cause” consists of “some objective

factor external to the defense [that] impeded counsel’s efforts to raise the claim in state court at

the appropriate time.” Id. (quoting Murray, 477 U.S. at 488).

        Alternatively, the Court may reach a defaulted claim if the petitioner shows that failure

to review the claim would result in a miscarriage of justice, that is, conviction of one who is

actually innocent. See Murray, 477 U.S. at 495-96 ; Breard, 134 F.3d at 620. “[When] a

constitutional violation has probably resulted in the conviction of one who is actually innocent,

a federal habeas court may grant the writ even in the absence of a showing of cause for the

procedural default.” Id.; see also Reid v. True, 349 F.3d 788, 806 (4th Cir. 2003). Assertions of

actual innocence used as a gateway to review an otherwise defaulted claim must be supported

by new evidence that demonstrates no reasonable juror could not have convicted the petitioner.

See Buckner v. Polk, 453 F.3d 195, 199-200 (4th Cir. 2006).

        The Court first discusses why the claims are procedurally defaulted and next why no

                                                     6
             Case 8:18-cv-02185-PX Document 55 Filed 08/16/21 Page 7 of 10



evidence justifies reaching the claims, nonetheless.

         The record reflects that none of the claims before this Court were presented at every

available level of State court review. Maietta’s first set of claims regarding his Fourth and Fifth

Amendment rights were not litigated in state court at all. Indeed, Maietta’s Alford plea

constitutes a waiver of all “challenges to pretrial proceedings.” Ward v. State, 83 Md. App. 474,

480 n. 2 (1990); see also State v. Gutierrez, 153 Md. App. 462, 473 (2003) (noting that for

purposes of postconviction relief, ‘“an allegation of error is waived when a petitioner could have

made but intelligently and knowingly failed to make the allegation . . . in an application for leave

to appeal a conviction based on a guilty plea”’) (citing Md. Code Ann., Crim. Proc. §7–
                    6
106(b)(1)(i)(4)).

         Nor did Maietta adequately litigate his Fourth and Fifth Amendment claims in his state

postconviction proceedings. Claims are fairly presented only where “the operative facts and the

controlling legal principles” are together presented to the state court. Jones v. Sussez I State

Prison, 591 F.3d 707, 713 (4th Cir. 2010) (citations omitted). Although Maietta referenced that

the state had charged him without probable cause, and noted he had proceeded without an

indictment or arraignment, (ECF No. 8-1, pp. 62-66; ECF No. 34-3, pp. 36-41), Maietta had not

argued with any particularity that his Fourth or Fifth Amendment rights had been violated.

Accordingly, it is no surprise that the postconviction decision makes no mention of these issues.

ECF No. 8-1, pp. 127-40. Nor did Maietta raise any such claims when seeking review of the

postconviction decision. ECF No. 8-1, pp. 143-71. That failure to include the claim in his

Application for leave to appeal is alone renders the claims procedurally defaulted. Pevia v.


         6
            Maietta was specifically advised of this waiver when the state court inquired: “THE COURT: Do you
understand that when you tender this plea you give up the right to complain about any mistakes, defects, error or
irregularities in the State’s case, including an invalid search or seizure, an invalid confession, and an invalid
arrest? DEFENDANT MAIETTA: Yes, sir.” ECF No. 8-2, p. 8.

                                                          7
             Case 8:18-cv-02185-PX Document 55 Filed 08/16/21 Page 8 of 10



Bishop, Civil. No. ELH-16-1223, 2019 WL 3412649, at *13 (D. Md. July 26, 2019)(“The

unexhausted claims are procedurally defaulted, as [Petitioner] failed to present them in his

application for leave to appeal and the state courts would now find that he cannot assert those

claims.”)

         Maietta’s remaining claims are also procedurally defaulted. Even though Maietta raised

the remaining claims in his state postconviction proceedings, he failed to properly seek timely

appellate review when relief was denied. To properly exhaust a claim, “state prisoners must give

the state courts one full opportunity to resolve any constitutional issues by invoking one complete

round of the state’s established appellate review process.” O’Sullivan v. Boerckel, 526 U.S. 838,

845 (1999). None of the claims were presented before the Court of Special Appeals because the

Court dismissed the Application for leave to appeal as untimely. ECF No. 8-1, pp. 174-5. The

court “clearly and expressly base[d] its dismissal of [the] habeas petitioner’s claim on a state

procedural rule, and the procedural rule provides an independent and adequate ground for the

dismissal[.]” Breard, 134 F.3d at 619. Thus, Maietta cannot relitigate the claims in his federal

habeas petition. See Coleman, 501 U.S. at 750, see also Richmond v. Polk, 375 F.3d 309, 322

(4th Cir. 2004); O’Sullivan, 526 U.S. at 847 (where habeas petitioner failed to seek discretionary

review from state appellate court and “the time for filing such a petition ha[d] long passed,” it

“resulted in a procedural default”); See also Mickens v. Taylor, 240 F.3d 348, 356 (4th Cir.

2001); accord Breard v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998). The claims, therefore, are

procedurally defaulted. 9


         9
           Even if Maietta’s final three claims were not procedurally defaulted, they would not entitle him to relief.
This Court gives “considerable deference to the state court decision,” and may not grant habeas relief unless the
state court arrived at a “‘decision that was contrary to, or involved an unreasonable application of, clearly established
Federal law, as determined by the Supreme Court of the United States,’ or ‘a decision that was based on an
unreasonable determination of the facts in light of the evidence presented in the State court proceeding.’” Nicolas
v. Att’y Gen. of Md., 820 F.3d 124, 129 (4th Cir. 2016) (quoting 28 U.S.C. § 2254(d)). This Court “must [also]
presume that the state court’s factual findings are correct unless the petitioner rebuts those facts by clear and
convincing evidence,” and “cannot disturb the state court’s ruling simply because it is incorrect; it must also be
                                                             8
            Case 8:18-cv-02185-PX Document 55 Filed 08/16/21 Page 9 of 10



        The Court lastly considers whether Maietta has established the applicability of any

exceptions to the procedural default rule that would allow the claims to proceed. The

Court sees none. Maietta has offered nothing to establish that a fundamental miscarriage of

justice would result if this Court does not reach the merits of his claims. And no credible

evidence exists demonstrating that that Maietta is actually innocent of the offenses to which he

had been convicted. See Schlup, 513 U.S. at 316. The Petition, therefore, must be dismissed.

III.     Certificate of Appealability

        Rule 11(a) of the Rules Governing Section 2254 Cases provides that “the district court

must issue or deny a certificate of appealability when it enters a final order adverse to the

applicant.” To obtain a certificate of appealability, a habeas petitioner must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Buck v. Davis, 137 S.

Ct. 759, 773 (2017); Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). When a district court

rejects constitutional claims on the merits, a petitioner satisfies this standard by demonstrating that

“jurists of reason could disagree with the district court’s resolution of his constitutional claims

or that jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Buck, 137 S. Ct. at 773 (citation omitted). When a petition is denied on

procedural grounds, the petitioner meets the standard by showing that reasonable jurists “would

find it debatable whether the petition states a valid claim of the denial of a constitutional right”

and “whether the district court was correct in its procedural ruling.” Slack, 529 U.S. at 484.

Maietta has not made the requisite showing. Accordingly, the Court declines to issue a
certificate of appealability. Maietta may still request that the United States Court of Appeals for
the Fourth Circuit issue such a certificate. See Lyons v. Lee, 316 F.3d 528, 532 (4th Cir. 2003).
        For the foregoing reasons, the Petition is denied. A separate Order follows.


unreasonable.” Id. A thorough review of the record demonstrates that the post-conviction court’s findings of fact
and legal conclusions were well supported and reasonable. There is simply no basis in the record to disagree with
the postconviction court’s sound analysis.

                                                         9
         Case 8:18-cv-02185-PX Document 55 Filed 08/16/21 Page 10 of 10




    8/16/21                                                /S/
Date                                        Paula Xinis
                                            United States District Judge




                                       10
